Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/20/2021 has been entered.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4 and 14 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitation " optical fingerprint module”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0062] of the specification and Fig. 14 of the drawing disclose " optical fingerprint module” comprises a light emitter and a light receiver. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1, 4, 6, 9-10, 13-14, 18, and 21-28 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20200117782 A1) in view of Jung (US 20190130822 A1) and further in view of Jin (US 20170364763 A1).
	Regarding claim 1, Lee (e.g., Figs. 10 and 20) discloses a display screen, comprising a display layer (display layer 1010 or 2010; [0115] and [0168]) and a light-shielding layer (light-shielding layer; [0115]), the display layer having a fingerprint recognition area (fingerprint recognition area 2013, corresponding to fingerprint sensor 1011; [0115] and [0168]) and a peripheral area adjacent to the fingerprint recognition area (peripheral area adjacent to the fingerprint recognition area 2013), the fingerprint recognition area being provided with a plurality of first driving components (fingerprint recognition area 2013 corresponds to a plurality of pixels P, each pixel P has a driving circuit comprising a transistor; Fig. 20 and [0168]-[0169]), the (peripheral area adjacent to fingerprint recognition area 2013 corresponds to a plurality of pixels P, each pixel P has a driving circuit comprising a transistor; Fig. 20 and [0168]-[0169]),
wherein the first driving components are first thin-film transistors (fingerprint recognition area 2013 corresponds to a plurality of pixels P, each pixel P has a driving circuit comprising a transistor; Fig. 20 and [0168]-[0169]), and the second driving components are second thin-film transistors (peripheral area adjacent to fingerprint recognition area 2013 corresponds to a plurality of pixels P, each pixel P has a driving circuit comprising a transistor; Fig. 20 and [0168]-[0169]), 
wherein the first thin-film transistors are arranged in an array in the fingerprint recognition area (fingerprint recognition area 2013 corresponds to a plurality of pixels P, each pixel P has a driving circuit comprising a transistor; Fig. 20 and [0168]-[0169]), and the second thin-film transistors are arranged in an array in the peripheral area (peripheral area adjacent to fingerprint recognition area 2013 corresponds to a plurality of pixels P, each pixel P has a driving circuit comprising a transistor; Fig. 20 and [0168]-[0169]), 
wherein the fingerprint recognition area is further provided with first scan lines electrically coupled with the first thin-film transistors (Fig. 20; scan lines GL connected to transistors of the pixels P of fingerprint recognition area 2013), the peripheral area is further provided with second scan lines electrically coupled with the second thin-film transistors (Fig. 20; scan lines GL connected to transistors of the pixels P of peripheral area of fingerprint recognition area 2013), and an interval at which the first (Fig. 20; an interval at which the first scan lines are spaced apart is equal to an interval at which the second scan lines are spaced apart), and 
wherein the fingerprint recognition area is further provided with first data lines electrically coupled with the first thin-film transistors (Fig. 20; data lines DL connected to transistors of the pixels P of fingerprint recognition area 2013), the peripheral area is further provided with second data lines electrically coupled with the second thin-film transistors (Fig. 20; data lines DL connected to transistors of the pixels P of peripheral area of fingerprint recognition area 2013), and an interval at which the first data lines are spaced apart is equal to an interval at which the second data lines are spaced apart (Fig. 20; an interval at which the first data lines are spaced apart is equal to an interval at which the second data lines are spaced apart). 

Lee does not disclose an interval at which the plurality of first driving components are arranged being greater than an interval at which the plurality of second driving components are arranged. However, Jung (e.g., Figs. 5-14) discloses a display screen, comprising a display layer having a fingerprint recognition area (second display area 7240 or 8240, corresponding to fingerprint sensor 840; [0162]) and a peripheral area adjacent to the fingerprint recognition area (first display area 7230 or 8230 adjacent to the second display area 7240 or 8240), the fingerprint recognition area being provided with a plurality of first driving components (second display area 7240 or 8240 comprises a plurality of RGB pixels as shown in Figs. 10-12, each pixel has a driving circuit comprising a transistor), the peripheral area being provided with a (first display area 7230 or 8230 comprises a plurality of RGB pixels as shown in Fig. 9, each pixel has a driving circuit comprising a transistor), an interval at which the plurality of first driving components are arranged being greater than an interval at which the plurality of second driving components are arranged (Figs. 9-12; an interval at which the plurality of pixels and corresponding transistors in the first area is greater than an interval at which the plurality of pixels and corresponding transistors in the second area).

Jung (e.g., Figs. 9-11) also suggests an interval at which the first scan lines in the second display area or the fingerprint recognition area are spaced apart is equal to an interval at which the second scan lines in the first display area or peripheral area are spaced apart and an interval at which the first data lines are spaced apart is equal to an interval at which the second data lines are spaced apart. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structure as taught by Jung to the display device as taught by Park. The combination/motivation would be to provide a display device integrated with a fingerprint sensor, which increases a light detection signal of the fingerprint sensor.

Both Lee (e.g., Fig. 10) and Jung (e.g., Figs. 7-8) disclose an optical fingerprint module is disposed under the display panel configured to receive light signals. Jung also discloses the display screen comprising light-shielding layer (e.g., Fig. 7-8 and [0152]-[0153]; black layer), the light-shielding layer is disposed on one side of the display layer away from a surface for display and defines a through hole (e.g., Fig. 7-8 and [0152]-[0153]; black layer has an opening to transmit light), the through hole is located in a position corresponding to the fingerprint recognition area (e.g., Fig. 7-8 and [0152]-[0153]; black layer has an opening to transmit light for fingerprint detection), and an optical fingerprint module is configured to receive light signals through the through hole (e.g., Fig. 7-8 and [0152]-[0153]). Jung does not disclose the optical fingerprint module includes a light emitter, and therefore, Jung does not disclose an optical fingerprint module is configured to transmit and receive light signals through the same through hole. However, Jin (e.g., Figs. 1-9 and 23-24) discloses a display screen similar to that disclosed by Lee and Jung, comprising a display layer (display layer 165) and a light-shielding layer (light-shielding layer 190), the display layer having a fingerprint recognition area (fingerprint recognition area corresponding to fingerprint sensor 180) and a peripheral area adjacent to the fingerprint recognition area (peripheral area adjacent to the fingerprint recognition area). Jin (e.g., Figs. 1-9 and 23-24) further discloses the light-shielding layer (light-shielding layer 190) is disposed on one side (bottom side) of the display layer (display layer 165) away from a surface for display and defines a through hole (light-shielding layer 190 has an opening), the through hole is located in a position corresponding to the fingerprint recognition area (light-shielding layer 190 has an opening corresponding to fingerprint sensor 180), and an optical fingerprint module is configured to transmit and receive light signals through the same through hole (e.g., Figs. 23-24; fingerprint module includes a light emitter and a light receiver). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Jin to the display device taught by Lee in view of Jung. The combination/motivation would be to provide a 

Regarding claim 4, Lee in view of Jung and further in view of Jin discloses the display screen of claim 1, Jung (e.g., Figs. 5-14) discloses wherein an area among the first thin-film transistors is a transparent area (e.g., Figs. 10-13; transparent area10242), and the transparent area is configured to allow light signals transmitted or received by an optical fingerprint module to pass through (e.g., Figs. 10-13; transparent area10242 to transmit or receive light). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structure as taught by Jung to the display device as taught by Park in view of Jin. The combination/motivation would be to provide a display device integrated with a fingerprint sensor, which increases a light detection signal of the fingerprint sensor.

Regarding claim 6, Lee in view of Jung and further in view of Jin discloses the display screen of claim 1, Lee (e.g., Figs. 10 and 20) discloses wherein the first scan lines are extended in a same direction as the second scan lines (e.g., Fig. 20; scan lines including first scan lines and second scan lines are extended in a horizontal direction), and the first scan lines are electrically coupled with the second scan lines (e.g., Fig. 20; scan lines including first scan lines and second scan lines are electrically coupled to scan driver 1920).


(e.g., Figs. 10 and 20) discloses wherein the first data lines are extended in a same direction as the second data lines (e.g., Fig. 20; data lines including first data lines and second data lines are extended in a vertical direction), and the first data lines are electrically coupled with the second data lines (e.g., Fig. 20; data lines including first data lines and second data lines are electrically coupled to data driver 1930).

Regarding claim 10, Lee in view of Jung and further in view of Jin discloses the display screen of claim 1, Jung (Figs. 5-6 and 14) discloses wherein the fingerprint recognition area corresponds to a part of the display layer and corresponds to an edge area of the display layer (Figs. 5-6 and 14; edge area), and the peripheral area is adjacent to the fingerprint recognition area (Figs. 5-6 and 14). In addition, Jin (Fig. 31) discloses wherein the fingerprint recognition area corresponds to a part of the display layer and corresponds to an edge area of the display layer (Fig. 31; edge area), and the peripheral area is adjacent to the fingerprint recognition area (Fig. 31). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Jung and Jin to the display device taught by Lee in view of Jung. The combination/motivation would be to provide a display device integrated with an under-screen fingerprint sensor.

Regarding claim 13, Lee in view of Jung and further in view of Jin discloses the display screen of claim 1, Jung (Figs. 7-8) discloses wherein the through hole (opening 724 or 824) has an orthographic projection area on the display layer coincident with the fingerprint recognition area (fingerprint recognition area corresponding to sensor 740 or 840). Jin (e.g., Figs. 1-9 and 23-24) also discloses wherein the through hole (opening 191) has an orthographic projection area on the display layer coincident with the fingerprint recognition area (fingerprint recognition area corresponding to sensor 180). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Jung and Jin to the display device taught by Lee in view of Jung. The combination/motivation would be to provide a display device integrated with an under-screen fingerprint sensor.

Regarding claim 14, Lee (e.g., Figs. 10 and 20) discloses a terminal, comprising 
a frame (housing of display device 1000); 
a display screen (display screen 1010 or 2010; [0115] and [0168]), fixed on the frame (housing of display device 1000) and having a fingerprint recognition area (fingerprint recognition area 2013, corresponding to fingerprint sensor 1011; [0115] and [0168]) and a peripheral area adjacent to the fingerprint recognition area (peripheral area adjacent to the fingerprint recognition area 2013), the display screen comprising a display layer (display layer 1010 or 2010; [0115] and [0168]) and a light-shielding layer (light-shielding layer; [0115]), and the display layer corresponding to the fingerprint recognition area being provided with a plurality of first driving components (fingerprint recognition area 2013 corresponds to a plurality of pixels P, each pixel P has a driving circuit comprising a transistor; Fig. 20 and [0168]-[0169]), the display layer corresponding to the peripheral area being provided with a plurality of second driving (peripheral area adjacent to fingerprint recognition area 2013 corresponds to a plurality of pixels P, each pixel P has a driving circuit comprising a transistor; Fig. 20 and [0168]-[0169]), 
wherein the fingerprint recognition area is further provided with first scan lines electrically coupled with the first driving components (Fig. 20; scan lines GL connected to transistors of the pixels P of fingerprint recognition area 2013), the peripheral area is further provided with second scan lines electrically coupled with the second driving components (Fig. 20; scan lines GL connected to transistors of the pixels P of peripheral area of fingerprint recognition area 2013), and an interval at which the first scan lines are spaced apart is equal to an interval at which the second scan lines are spaced apart (Fig. 20; an interval at which the first scan lines are spaced apart is equal to an interval at which the second scan lines are spaced apart), and 
wherein the fingerprint recognition area is further provided with first data lines electrically coupled with the first driving components (Fig. 20; data lines DL connected to transistors of the pixels P of fingerprint recognition area 2013), the peripheral area is further provided with second data lines electrically coupled with the second driving components (Fig. 20; data lines DL connected to transistors of the pixels P of peripheral area of fingerprint recognition area 2013), and an interval at which the first data lines are spaced apart is equal to an interval at which the second data lines are spaced apart (Fig. 20; an interval at which the first data lines are spaced apart is equal to an interval at which the second data lines are spaced apart); and 
the optical fingerprint module (fingerprint sensor 1011), fixed on the frame (housing of display device 1000), disposed on one side (bottom side) of the display (display screen 1010 or 2010) away from a surface for display, and located in a position corresponding to the fingerprint recognition area (fingerprint recognition area 2013), the fingerprint recognition area being configured to allow light signals transmitted or received by the optical fingerprint module to pass through (e.g., Figs. 10 and 20; fingerprint recognition area allows light signals transmitted or received by fingerprint sensor 1011).

Lee does not disclose an interval at which the plurality of first driving components are arranged being greater than an interval at which the plurality of second driving components are arranged. However, Jung (e.g., Figs. 5-14) discloses a display screen, comprising a display layer having a fingerprint recognition area (second display area 7240 or 8240, corresponding to fingerprint sensor 840; [0162]) and a peripheral area adjacent to the fingerprint recognition area (first display area 7230 or 8230 adjacent to the second display area 7240 or 8240), the fingerprint recognition area being provided with a plurality of first driving components (second display area 7240 or 8240 comprises a plurality of RGB pixels as shown in Figs. 10-12, each pixel has a driving circuit comprising a transistor), the peripheral area being provided with a plurality of second driving components (first display area 7230 or 8230 comprises a plurality of RGB pixels as shown in Fig. 9, each pixel has a driving circuit comprising a transistor), an interval at which the plurality of first driving components are arranged being greater than an interval at which the plurality of second driving components are arranged (Figs. 9-12; an interval at which the plurality of pixels and corresponding transistors in the first area is greater than an interval at which the plurality of pixels and corresponding transistors in the second area).

Jung (e.g., Figs. 9-11) also suggests an interval at which the first scan lines in the second display area or the fingerprint recognition area are spaced apart is equal to an interval at which the second scan lines in the first display area or peripheral area are spaced apart and an interval at which the first data lines are spaced apart is equal to an interval at which the second data lines are spaced apart. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structure as taught by Jung to the display device as taught by Park. The combination/motivation would be to provide a display device integrated with a fingerprint sensor, which increases a light detection signal of the fingerprint sensor.

Both Lee (e.g., Fig. 10) and Jung (e.g., Figs. 7-8) disclose an optical fingerprint module is disposed under the display panel configured to receive light signals. Jung also discloses the display screen comprising light-shielding layer (e.g., Fig. 7-8 and [0152]-[0153]; black layer), the light-shielding layer is disposed on one side of the display layer away from a surface for display and defines a through hole (e.g., Fig. 7-8 and [0152]-[0153]; black layer has an opening to transmit light), the through hole is located in a position corresponding to the fingerprint recognition area (e.g., Fig. 7-8 and [0152]-[0153]; black layer has an opening to transmit light for fingerprint detection), and an optical fingerprint module is configured to receive light signals through the through hole (e.g., Fig. 7-8 and [0152]-[0153]). Jung does not disclose the optical fingerprint (e.g., Figs. 1-9 and 23-24) discloses a display screen similar to that disclosed by Lee and Jung, comprising a display layer (display layer 165) and a light-shielding layer (light-shielding layer 190), the display layer having a fingerprint recognition area (fingerprint recognition area corresponding to fingerprint sensor 180) and a peripheral area adjacent to the fingerprint recognition area (peripheral area adjacent to the fingerprint recognition area). Jin (e.g., Figs. 1-9 and 23-24) further discloses the light-shielding layer (light-shielding layer 190) is disposed on one side (bottom side) of the display layer (display layer 165) away from a surface for display and defines a through hole (light-shielding layer 190 has an opening), the through hole is located in a position corresponding to the fingerprint recognition area (light-shielding layer 190 has an opening corresponding to fingerprint sensor 180), and an optical fingerprint module is configured to transmit and receive light signals through the same through hole (e.g., Figs. 23-24; fingerprint module includes a light emitter and a light receiver). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Jin to the display device taught by Lee in view of Jung. The combination/motivation would be to provide a display device integrated with an under-screen fingerprint sensor with a reduced signal noise.

Regarding claim 15, Lee in view of Jung and further in view of Jin discloses the terminal of claim 14, Jin (e.g., Figs. 1-9 and 23-24) discloses wherein the optical (e.g., Figs. 23-24; fingerprint sensor comprises light emitter and light receiver), the light emitter is configured to emit light signals and the light inductor is configured to receive light signals, wherein lights emitted by the light emitter pass through the fingerprint recognition area to be projected onto patterns of a finger when the finger is in contact with a surface of the display screen (e.g., Figs. 23-24; fingerprint sensor corresponding to the fingerprint recognition area, light emitter  transmits light signals to a finger and a light receiver receives light signals reflected from the finger).

Regarding claim 18, Lee (e.g., Figs. 10 and 20) discloses a display module, comprising a display screen (display screen 1010 or 2010; [0115] and [0168]) having a light- shielding layer (light-shielding layer; [0115]), a first area (fingerprint recognition area 2013, corresponding to fingerprint sensor 1011; [0115] and [0168]), and a second area adjacent to the first area (peripheral area adjacent to the fingerprint recognition area 2013); the display screen corresponding to the first area being provided with a plurality of first driving components (fingerprint recognition area 2013 corresponds to a plurality of pixels P, each pixel P has a driving circuit comprising a transistor; Fig. 20 and [0168]-[0169]), and the display screen corresponding to the second area being provided with a plurality of second driving components (peripheral area adjacent to fingerprint recognition area 2013 corresponds to a plurality of pixels P, each pixel P has a driving circuit comprising a transistor; Fig. 20 and [0168]-[0169]); 
(fingerprint recognition area 2013 corresponds to a plurality of pixels P, each pixel P has a driving circuit comprising a transistor; Fig. 20 and [0168]-[0169]), and the second driving components are second thin-film transistors (peripheral area adjacent to fingerprint recognition area 2013 corresponds to a plurality of pixels P, each pixel P has a driving circuit comprising a transistor; Fig. 20 and [0168]-[0169]), the display screen corresponding to the first area is further provided with first scan lines and first data lines electrically coupled with the first thin-film transistors (Fig. 20; scan lines GL and data lines DL connected to transistors of the pixels P of fingerprint recognition area 2013), the display screen corresponding to the second area is further provided with second scan lines and second data lines electrically coupled with the second thin-film transistors (Fig. 20; scan lines GL and data lines DL connected to transistors of the pixels P of peripheral area of fingerprint recognition area 2013), and 
wherein an interval at which the first scan lines are spaced apart is equal to an interval at which the second scan lines are spaced apart (Fig. 20; an interval at which the first scan lines are spaced apart is equal to an interval at which the second scan lines are spaced apart), and an interval at which the first data lines are spaced apart is equal to an interval at which the second data lines are spaced apart (Fig. 20; an interval at which the first data lines are spaced apart is equal to an interval at which the second data lines are spaced apart).

Lee does not disclose an interval at which the plurality of first driving components are arranged being greater than an interval at which the plurality of second driving (e.g., Figs. 5-14) discloses a display screen, comprising a display layer having a first area or a fingerprint recognition area (second display area 7240 or 8240, corresponding to fingerprint sensor 840; [0162]) and a second area or a peripheral area adjacent to the fingerprint recognition area (first display area 7230 or 8230 adjacent to the second display area 7240 or 8240), the fingerprint recognition area being provided with a plurality of first driving components (second display area 7240 or 8240 comprises a plurality of RGB pixels as shown in Figs. 10-12, each pixel has a driving circuit comprising a transistor), the peripheral area being provided with a plurality of second driving components (first display area 7230 or 8230 comprises a plurality of RGB pixels as shown in Fig. 9, each pixel has a driving circuit comprising a transistor), an interval at which the plurality of first driving components are arranged being greater than an interval at which the plurality of second driving components are arranged (Figs. 9-12; an interval at which the plurality of pixels and corresponding transistors in the first area is greater than an interval at which the plurality of pixels and corresponding transistors in the second area).

Jung (e.g., Figs. 9-11) also suggests an interval at which the first scan lines in the fingerprint recognition area are spaced apart is equal to an interval at which the second scan lines in the peripheral area are spaced apart and an interval at which the first data lines are spaced apart is equal to an interval at which the second data lines are spaced apart. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structure as taught by Jung to the display device as taught by Park. The combination/motivation would be to provide 

Both Lee (e.g., Fig. 10) and Jung (e.g., Figs. 7-8) disclose an optical fingerprint module is disposed under the display panel configured to receive light signals. Jung also discloses the display screen comprising light-shielding layer (e.g., Fig. 7-8 and [0152]-[0153]; black layer), the light-shielding layer is disposed on one side of the display layer away from a surface for display and defines a through hole (e.g., Fig. 7-8 and [0152]-[0153]; black layer has an opening to transmit light), the through hole is located in a position corresponding to the fingerprint recognition area (e.g., Fig. 7-8 and [0152]-[0153]; black layer has an opening to transmit light for fingerprint detection), and an optical fingerprint module is configured to receive light signals through the through hole (e.g., Fig. 7-8 and [0152]-[0153]). Jung does not disclose the optical fingerprint module includes a light emitter, and therefore, Jung does not disclose an optical fingerprint module is configured to transmit and receive light signals through the same through hole. However, Jin (e.g., Figs. 1-9 and 23-24) discloses a display screen similar to that disclosed by Lee and Jung, comprising a display layer (display layer 165) and a light-shielding layer (light-shielding layer 190), the display layer having a fingerprint recognition area (fingerprint recognition area corresponding to fingerprint sensor 180) and a peripheral area adjacent to the fingerprint recognition area (peripheral area adjacent to the fingerprint recognition area). Jin (e.g., Figs. 1-9 and 23-24) further discloses the light-shielding layer (light-shielding layer 190) is disposed on one side (bottom side) of the display layer (display layer 165) away from a surface for display (light-shielding layer 190 has an opening), the through hole is located in a position corresponding to the fingerprint recognition area (light-shielding layer 190 has an opening corresponding to fingerprint sensor 180), and an optical fingerprint module is configured to transmit and receive light signals through the same through hole (e.g., Figs. 23-24; fingerprint module includes a light emitter and a light receiver). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Jin to the display device taught by Lee in view of Jung. The combination/motivation would be to provide a display device integrated with an under-screen fingerprint sensor with a reduced signal noise.

Regarding claim 21, Lee in view of Jung and further in view of Jin discloses the display screen of claim 1, Lee (e.g., Figs. 10 and 20) discloses wherein the optical fingerprint module has an orthographic projection area on the display layer coincident with the fingerprint recognition area (e.g., Figs. 10 and 20). Jung (e.g., Figs. 7 and 8) and Jin (e.g., Figs. 1-9 and 23-24) discloses the same features as claimed.

Regarding claim 22, Lee in view of Jung and further in view of Jin discloses the display screen of claim 13, Lee (e.g., Figs. 10 and 20) discloses wherein the optical fingerprint module has an orthographic projection area on the display layer coincident with the fingerprint recognition area (e.g., Figs. 10 and 20). Jung (e.g., Figs. 7 and 8) and Jin (e.g., Figs. 1-9 and 23-24) discloses the same features as claimed.

(e.g., Figs. 7 and 8) and Jin (e.g., Figs. 1-9 and 23-24) discloses wherein the through hole has an orthographic projection area on the display layer coincident with the fingerprint recognition area. 

Regarding claim 24, Lee in view of Jung and further in view of Jin discloses the terminal of claim 23, Lee (e.g., Figs. 10 and 20) discloses wherein the optical fingerprint module has an orthographic projection area on the display layer coincident with the fingerprint recognition area (e.g., Figs. 10 and 20). Jung (e.g., Figs. 7 and 8) and Jin (e.g., Figs. 1-9 and 23-24) discloses the same features as claimed.

Regarding claim 25, Lee in view of Jung and further in view of Jin discloses the terminal of claim 14, Lee (e.g., Figs. 10 and 20) discloses wherein the optical fingerprint module has an orthographic projection area on the display layer coincident with the fingerprint recognition area (e.g., Figs. 10 and 20). Jung (e.g., Figs. 7 and 8) and Jin (e.g., Figs. 1-9 and 23-24) discloses the same features as claimed.

Regarding claim 26, Lee in view of Jung and further in view of Jin discloses the display module of claim 18, Jung (e.g., Figs. 7 and 8) and Jin (e.g., Figs. 1-9 and 23-24) discloses wherein the through hole has an orthographic projection area on the display layer coincident with the fingerprint recognition area.

(e.g., Figs. 10 and 20) discloses wherein the optical fingerprint module has an orthographic projection area on the display layer coincident with the fingerprint recognition area (e.g., Figs. 10 and 20). Jung (e.g., Figs. 7 and 8) and Jin (e.g., Figs. 1-9 and 23-24) discloses the same features as claimed.

Regarding claim 28, Lee in view of Jung and further in view of Jin discloses the display module of claim 18, Lee (e.g., Figs. 10 and 20) wherein the optical fingerprint module has an orthographic projection area on the display layer coincident with the fingerprint recognition area (e.g., Figs. 10 and 20). Jung (e.g., Figs. 7 and 8) and Jin (e.g., Figs. 1-9 and 23-24) discloses the same features as claimed.

Response to Arguments
7.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Lee (US 20200117782 A1), Jung (US 20190130822 A1), and Jin (US 20170364763 A1) have been used for new ground rejection.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691